NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 13, 2016 *
                                 Decided April 13, 2016

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 16-1250

ALVANDRA J. ALLEN,                             Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 15-cv-1566-PP

EMMANUEL or BILL LEE,                          Pamela Pepper,
    Defendant-Appellee.                        Judge.

                                       ORDER

       Alvandra Allen sued “Emmanuel or Bill Lee” for abusing him shortly after his
birth in 1971 by, among other things, removing his pancreas, shooting him in the head
(an episode in which he says he “died and came back to life”), and replacing his soul
with an evil spirit. The district court screened the complaint under 28 U.S.C.
§ 1915(e)(2)(B) and dismissed it because it was frivolous and failed to state a claim.



      * The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition.
See FED. R. APP. P. 34(a)(2)(C).
No. 16-1250                                                                          Page 2

Allen, the court ruled, did not allege any federal or constitutional violations and, to the
extent he tried to allege any criminal charges, he lacked standing to do so.

       On appeal Allen states that his “legal argument” is “to gather everyone that was
there, especially my doctor at birth,” in order to hold the defendant responsible for his
“violent criminal acts.” Allen develops no reasoned basis for disturbing the district
court’s ruling that his allegations are frivolous. See FED. R. APP. P. 28(a)(8)(A);
see also Neitzke v. Williams, 490 U.S. 319, 327–28 (1989) (district courts may dismiss suits
describing “fantastic or delusional scenarios”). We therefore AFFIRM the district court’s
judgment.